Case 4:18-cv-00442-ALM-CMC Document 141 Filed 05/23/20 Page 1 of 4 PageID #: 7784



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                  Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                  PLAINTIFF’S RESPONSE IN OPPOSITION
               TO DEFENDANTS’ OBJECTIONS TO ORDER ON
       MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES

          NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to the

  Defendants’ Objections to Order on Motion for Leave to Designate Responsible Third

  Parties (hereinafter “Objection”) (Doc. No. 135):

          The real issue before the Court is whether any of the responsible third parties

  (hereinafter “RTPs”) proffered by the Defendants “is alleged to have caused or

  contributed to causing in any way the harm for which recovery of damages is sought…”

  Tex. Civ. P. & Rem. Code § 33.011(6).            The “harm” in this case resulted from

  defamatory statements made between August 2017 through March 2018. See Order on

  Defendant’s Motion for Leave to Designate Responsible Third (hereinafter “Order”)

  (Doc. No. 130) 31. According to all of the pleadings cited by the Defendants, the only

  persons involved in those particular statements were the Defendants herein and some of

  the Wigdor defendants. In other words, the only persons involved in Defendant



                                             -1-
Case 4:18-cv-00442-ALM-CMC Document 141 Filed 05/23/20 Page 2 of 4 PageID #: 7785



  Folkenflik’s defamatory broadcasts and tweets were the Defendants herein, plus some of

  the Wigdor defendants. Obviously, the Plaintiff seeks damages for harm caused by that

  defamation campaign, not subsequent defamation campaigns involving different parties.

         In City Nat’l Bank v. Smith, No. 06-15-00013-CV, 2016 WL 2586607 (Tex.

  App.—Texarkana May 4, 2016, pet. denied), the court looked to the specific claim and

  cause of action in order to determine what the “harm” was for purposes of Tex. Civ. P. &

  Rem. Code § 33.011(6). In Smith, a defendant lawyer was sued for malpractice because

  he missed the limitations deadline for filing a malicious prosecution claim against a bank.

  The lawyer attempted to name the bank as an RTP, but the court rejected the designation

  insofar as the bank played no role in the cause of action before that court, i.e., the bank

  did not cause the lawyer to miss the filing deadline. Applying Smith to this case, one

  must ask who was responsible for the Defendants’ defamatory tweets and broadcasts.

  Other than the Wigdor defendants, nobody induced Defendant Folkenflik into making

  defamatory statements about the Plaintiff.

         The Defendants implicitly ask this Court to assume that all defamation claims

  involving the Plaintiff and Seth Rich are one and the same. In essence, they rewrite the

  Plaintiff’s complaint to include a claim for civil conspiracy, i.e., they want the Court to

  conclude that the Plaintiff has lumped them in with the broader civil conspiracy described

  in the Gottlieb complaint. In the Gottlieb complaint, the Plaintiff alleged that defendant

  Brad Bauman orchestrated a defamation and bad-faith litigation campaign at the behest of

  the Democratic National Committee. So far as the Plaintiff is aware, however, the

  Defendants herein and the Wigdor defendants were not acting in conjunction or collusion


                                               -2-
Case 4:18-cv-00442-ALM-CMC Document 141 Filed 05/23/20 Page 3 of 4 PageID #: 7786



  with Mr. Bauman or the DNC. Furthermore, the defamatory statements in Gottlieb (as

  well as the defamatory statements in Susman Godfrey, CrowdStrike, and Schwab II) are

  not the same as the defamatory statements made by Defendant Folkenflik in this case.

  Accordingly, the “harm” is not the same.

         To get around this, the Defendants try to conflate a legal issue with a fact issue,

  namely by trying to conflate legal harm with apportionment of damages. Perhaps the

  undersigned could have made things clearer when drafting the pleadings for Susman

  Godfrey, CrowdStrike, et al., because the descriptions of damages are indeed very

  similar. Nonetheless, each separate defamatory statement results in separate damages,

  and it is the province of the factfinder to apportion those damages among the defamatory

  statements. See, e.g., Miranda v. Byles, 390 S.W.3d 543, 552 (Tex. App.—Houston [1st

  Dist.] 2012, pet. denied). While it is true, for example, that the Plaintiff ultimately lost

  one-third of his clients, it will be the jury’s responsibility to determine how many of those

  clients left because of Defendant Folkenflik’s defamatory broadcasts versus how many

  left because of defamatory statements made by others. Id. In other words, both the legal

  harm and the damages are different, therefore the Defendants cannot blame random third

  parties simply because they made similar false statements about the Plaintiff. Just like

  the bank in Smith was not responsible for someone else’s legal malpractice, CNN, Vox,

  Fox News, Malia Zimmerman, Julian Assange, et al. are not responsible for defamatory

  statements made by Defendant Folkenflik.




                                              -3-
Case 4:18-cv-00442-ALM-CMC Document 141 Filed 05/23/20 Page 4 of 4 PageID #: 7787



                                         Conclusion

         The Defendants’ Objection is without merit, and the Order should be affirmed as

  written.

                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on May 23, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -4-
